  8:18-cr-00081-LSC-SMB Doc # 51 Filed: 07/28/20 Page 1 of 2 - Page ID # 205




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:18CR81

       vs.
                                                      MEMORANDUM AND ORDER
CLARENCE BECKS,

                     Defendant.


      This matter is before the Court on the Defendant’s third “Motion to Reduce

Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate Release),” ECF No.

48. The Defendant submitted his first such motion, pro se, on August 9, 2019, ECF No.

36. The Court concluded that the Defendant had exhausted his administrative remedies

and that the Court had jurisdiction to consider the motion. Nonetheless, the Court denied

the motion for the reasons stated in its Memorandum and Order of August 14, 2019, ECF

No. 38. The Defendant moved for reconsideration, ECF No. 39, and that motion was

denied, Order at ECF No. 40. The Defendant’s second Motion was submitted through

counsel, and it raised concerns about Defendant’s potential exposure to coronavirus,

although at that time there had been no cases of coronavirus among any inmates or staff

members at the facility where the Defendant was housed. ECF No. 42. That Motion was

also denied. See Memorandum and Order, ECF No. 46. The pending Motion raises new

concerns because of newly diagnosed cases of coronavirus in the Defendant’s facility.

      The Court provided the following background in its earlier Memoranda and Orders,

ECF Nos. 38 and 46, which is still applicable:

             The Defendant pled guilty to Count I of the Indictment, charging him
      with distribution of five grams or more of actual methamphetamine. He was
  8:18-cr-00081-LSC-SMB Doc # 51 Filed: 07/28/20 Page 2 of 2 - Page ID # 206




      sentenced on September 25, 2018, to a term of 70 months incarceration,
      followed by four years of supervised release. His plea and sentence were
      pursuant to a Rule 11(c)(1)(C) plea agreement that provided the Defendant
      with several benefits: His stipulated sentence was 30 months below the low
      end of the Sentencing Guideline range, and the Government agreed to
      dismiss Count II of the Indictment which charged the Defendant with
      possession with intent to distribute five grams or more of actual
      methamphetamine, an offense also carrying statutory penalties of five to
      forty years’ incarceration.

            At the time of sentencing, the Presentence Investigation Report and
      Sentencing Recommendation both made clear the fact that the Defendant
      was disabled and suffered from a variety of serious medical and mental
      health issues, including multiple sclerosis, diabetes, anxiety, and
      depression. Those conditions were taken into consideration by the Court
      when it accepted the parties’ plea agreement and the stipulated sentence.

ECF No. 38 at Page ID 139-40.

      The Defendant is housed at the Medical Center for Federal Prisoners (MCFP) in

Springfield, Missouri. As of the date of this Memorandum and Order, three inmates at

that facility have tested positive for the coronavirus and one has since recovered. See

https://www.bop.gov/coronavirus/.

      The Defendant’s pending Motion will be denied for the same reasons stated in the

Court’s Memoranda and Orders of August 14, 2019, ECF No. 38, and May 22, 2020, ECF

46.

      IT IS ORDERED:

      Defendant Clarence Becks’s Motion to Reduce Sentence Pursuant to 18 U.S.C. §
      3582(c)(1)(A)(i) (Compassionate Release),” ECF No. 48, is denied.


      Dated this 28th day of July 2020.
                                              BY THE COURT:
                                              s/Laurie Smith Camp
                                              Senior United States District Judge


                                          2
